Order entered May 20, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                     No. 05-14-00579-CV
                                     No. 05-14-00580-CV
                                     No. 05-14-00581-CV

                      IN RE MICHAEL LERON DOWDEN, Relator

                Original Proceeding from the 194th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F-88-86782-1
                           Trial Court Cause No. F-88-86404-M
                           Trial Court Cause No. F-88-89370-M

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE